Citation Nr: 0212538	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  02-00 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than September 7, 
1999, for the grant of service connection and award of 
disability compensation for patellofemoral syndrome of the 
left knee.


(The issue of entitlement to a higher evaluation for 
patellofemoral syndrome of the left knee, evaluated as zero 
percent disabling from September 7, 1999, will be the subject 
of a later decision by the Board of Veterans' Appeals 
(Board).)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
August 1989.

This matter comes before the Board on appeal from a February 
2000 rating decision by the RO that granted a claim of 
entitlement to service connection for patellofemoral syndrome 
of the left knee and assigned a zero percent evaluation, 
effective from September 7, 1999.  The veteran was notified 
of this action by a letter in March 2000.  The veteran 
testified at a videoconference hearing before a member of the 
Board in May 2002.

The Board is currently undertaking additional development on 
the issue of entitlement to a higher evaluation for 
patellofemoral syndrome of the left knee, rated as zero 
percent disabling from September 7, 1999, pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development actions are completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Following the veteran's separation from military service, 
no claim for VA compensation benefits for patellofemoral 
syndrome of the left knee is shown to have been submitted 
within the one-year period after the veteran's discharge from 
service or prior to September 7, 1999.

2.  The veteran's receipt of VA medical care within one year 
of his separation from military service does not represent a 
formal or informal claim of entitlement to service connection 
for patellofemoral syndrome of the left knee.

3.  The veteran's initial claim for VA compensation benefits 
for patellofemoral syndrome of the left knee was filed on 
September 7, 1999.


CONCLUSION OF LAW

An effective date earlier than September 7, 1999, for the 
grant of service connection and award of disability 
compensation for patellofemoral syndrome of the left knee is 
not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.155, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The veteran and his representative contend that the veteran 
is entitled to an earlier effective date for the grant of 
service connection and award of disability compensation for 
patellofemoral syndrome of the left knee.  Specifically, they 
maintain that the effective date should be August 27, 1989 - 
the date of discharge from service and the date of the 
original grant of service connection for post-operative 
chondromalacia of the right knee.  They argue that, in 
October 1989, within one year of the veteran's separation 
from military service, the veteran filed a claim of 
entitlement to service connection for left knee disability 
which was never adjudicated by VA due to a clerical error, 
and that but for VA's failure, service connection for the 
"left" knee would have been granted at the same time 
service connection was established for the "right" knee.  

The general rule governing the assignment of an effective 
date for an award of disability compensation is contained in 
38 U.S.C.A. § 5110(b) (West 1991), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.  

See also 38 C.F.R. § 3.400(b)(2) (2001) (to the same effect).  
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2001).  When there has been a decision by the 
RO denying a claim of service connection, however, and the 
claimant has not appealed within one year of notice of the 
denial, that decision becomes final and any effective date 
set for disability compensation based on a later grant of the 
benefit will be the date of receipt of the reopened claim or 
the date entitlement is shown, whichever is later.  See 38 
C.F.R. §§ 3.156, 3.400(q)(1)(ii), 3.400(r), 20.1103 (2001).  

Regarding presumptive service connection under 38 C.F.R. §§ 
3.307, 3.308, 3.309, the effective date is the date 
entitlement arose, if a claim is received within one year 
after separation from active duty; otherwise it is the date 
of receipt of a claim, or the date entitlement arose, 
whichever is later.  Where the requirements for service 
connection are met during service, the effective date will be 
the day following separation from service if there was 
continuous active service following the period of service on 
which the presumption is based and a claim is received within 
one year after separation from active duty.  38 C.F.R. 
§ 3.400(b)(2)(i), (ii) (2001).

The Board notes further that 38 U.S.C.A. § 5101(a) (West 
1991) mandates that a claim must be filed in order for any 
type of benefit to accrue or be paid, see Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), and that the mere presence 
of medical evidence in the record does not establish an 
intent on the part of the veteran to seek service connection 
for the benefit in question.  See Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Brannon, 12 Vet. 
App. at 35; see Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2001).  If a claim for 
disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences "a 
reasonable probability of entitlement to benefits," may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  38 C.F.R. § 3.157(a), 
(b)(2), (3) (2001).  When determining the effective date of 
an award of compensation benefits, the Board is required to 
review all the communications in the file that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The record reflects that the veteran's initial claim for VA 
disability compensation benefits for patellofemoral syndrome 
of the left knee was filed on September 7, 1999, through 
submission of a VA Form 21-4138(JF), Statement in Support of 
Claim.  Therein, the veteran sought entitlement to service 
connection for patellofemoral syndrome of the left knee, 
noting that he was hurt in service while in a fall.  The 
veteran contends that, when he had filed a claim of 
entitlement to service connection for right knee disability 
in October 1989, he was also filing a claim for service 
connection for left knee disability.  The Board notes that, 
in a written statement of October 1999, the veteran explained 
that when he had filed his supplemental claim in November 
1989, he thought his claim was for bilateral knee pain.  He 
stated that, after receiving his first denial letter from VA 
for compensation, his VA service officer instructed him to 
wait until the claim for the right knee was settled prior to 
initiating a claim for the left knee.  Nevertheless, the 
record in no other way supports the veteran's contention that 
a claim for service connection for patellofemoral syndrome of 
the left knee was filed prior to September 7, 1999. 

A careful review of the record reflects that the veteran's 
initial claim for VA disability compensation benefits was 
filed on October 19, 1989, through submission of a VA Form 
21-526, Veteran's Appellant for Compensation or Pension.  
Therein, the veteran sought entitlement to service connection 
for hypertension, and a broken right ankle, as evidenced by 
noting these disabilities in Item 24 of such application.  
Moreover, in Item 9B of such application, the veteran 
reported that he had not previously filed a claim for any 
benefit with VA.  Subsequently, in a written statement, 
received on November 3, 1989, the veteran indicated that he 
had filed a claim for VA compensation on October 17, 1989 for 
high blood pressure and a broken right ankle.  He requested 
that VA accept this statement as his request to include a 
third disability - a right knee condition for which he also 
requested an examination.  He stated that he has "had 
problems with this knee since leaving service."  
Significantly, the Board notes that nowhere on the veteran's 
October 19, 1989 VA Form 21-526 or November 3, 1989 written 
statement does he mention the "left" knee.

The record shows that, when examined by VA in November 1989, 
the veteran gave a history of injuring his right ankle while 
playing basketball.  His complaints included severe pain in 
both knees.  Subsequently, by rating action of April 1990, 
the RO granted the veteran's claims of service connection for 
essential hypertension and fibrous dysplasia of the right 
ankle joint but deferred action on the veteran's claim of 
service connection for an acquired deformity of the right 
knee joint.  When the veteran was notified of the RO's 
actions in a letter dated in May 1990, the RO informed the 
veteran that his "right" knee claim was still pending and 
that the RO had requested further development.  The RO did 
not mention the "left" knee.

In response to the RO's May 1990 letter, the veteran 
submitted a statement, received in June 1990, in which he 
described the problems involving his knees.  He stated that 
he felt that the October 1989 private hospital report should 
only be considered to show that he was still having a great 
deal of pain in his knees.  The Board notes that the October 
1989 private hospital report reflected treatment for the 
"right" knee only.  Subsequently, when examined by VA in 
June 1990, the veteran described his knee problems and a 
diagnosis of recurrent bilateral knee pain with no 
abnormalities noted on examination was provided.  By rating 
action of August 1990, the RO denied the veteran's claim of 
service connection for a right knee disability.  When the 
veteran was notified of the RO's action in a letter dated 
that same month, the RO informed the veteran that his 
"right" knee claim was denied.  The RO did not mention the 
veteran's "left" knee.  Thereafter, the veteran filed a 
notice of disagreement (NOD) in September 1990 in which 
referred to the RO's denial of service connection for the 
right knee, as "the denial of right knee condition."  He 
stated that he believed that his "ankle should be greater 
than 0% and [his] knee should be considered service 
connected."  The veteran did not mention his "left" knee.

The RO issued a statement of the case (SOC) in October 1990 
which addressed the issues of a higher evaluation of service-
connected residuals of right ankle fracture and entitlement 
to service connection for right knee condition.  The RO did 
not mention the veteran's "left" knee.  When the veteran 
filed his substantive appeal in July 1991, he mentioned his 
right ankle condition and knees.  He requested 20 percent 
compensation for his knee condition and reported that he was 
soon facing knee surgery.  Moreover, when the veteran 
testified at a hearing at the RO in September 1991, the 
hearing officer stated that the issues were evaluation of 
service-connected right ankle condition and service 
connection for a right knee condition.  Neither the veteran 
nor his representative disagreed with the hearing officer's 
statement.

In a September 1991 decision, the hearing officer granted the 
veteran's claim of service connection for right knee 
disability, which was incorporated into the RO's October 1991 
rating action.  The RO effectuated the hearing officer's 
grant of service connection for post-operative chondromalacia 
of the right knee, and assigned a 10 percent evaluation 
effective from August 27, 1989 - the date of the veteran's 
original claim of service connection for the right knee.  The 
RO did not mention the veteran's "left" knee.  When the RO 
notified the veteran of the decision to grant service 
connection for right knee disability, in a letter dated that 
same month, the RO did not mention the veteran's "left" 
knee.  In a written statement of November 1991, the veteran 
acknowledged receipt of the RO's October 1991 letter and 
reported that he had had knee surgery in July 1991 and 
requested a 100 percent rating during that time.  (The Board 
notes that the RO granted a temporary total rating pursuant 
to 38 C.F.R. § 4.30 in January 1993, and a 100 percent 
evaluation was assigned from July 22, 1991 to September 1, 
1991, and the 10 percent evaluation was continued 
thereafter.)

Thereafter, the veteran filed a NOD with respect to a higher 
evaluation for the right knee in November 1991.  He stated 
that he planned to appeal "this decision of 10% only."  A 
SOC was issued in September 1992.  The veteran filed his 
substantial appeal in December 1992 in which he indicated his 
desire to appeal the right knee issue.  Again, he did not 
mention his "left" knee.  Supplemental statements of the 
case (SSOCs) addressing the issue of a higher evaluation for 
right knee disability were issued in January 1993, September 
1993, October 1994, and March 1998.  The veteran also 
testified at another RO hearing regarding his "right" knee 
in May 1994.  

Moreover, by rating action of March 1998, the RO confirmed 
and continued the 10 percent evaluation for right knee 
disability, denied an increased rating for hypertension, and 
increased the rating from zero to 10 percent for right ankle 
disability.

The veteran also testified at hearing before a member of the 
Board in October 1998 with respect to the issue of 
entitlement to a higher evaluation for chondromalacia of the 
right knee.  In February 1999, the Board remanded the right 
knee issue, then characterized as entitlement to an increased 
rating for right knee chondromalacia, evaluated as 10 percent 
disabling.  SSOCs were issued in June and August 1999.  
Thereafter, additional private and VA treatment reports were 
added to the claims files, and, ultimately, the Board denied 
the issue of entitlement to a rating in excess of 10 percent 
for post-operative right knee disability in its decision of 
May 2000.

When viewed in the context of the veteran's application for 
service connection for right knee disability in October 1989 
and his continuous pursuit for a higher evaluation of the 
original award of 10 percent, the record does not support the 
veteran's allegation that he filed a claim for VA 
compensation for patellofemoral syndrome of the left knee 
prior to September 7, 1999.  The evidence related to the 
veteran's right knee claim demonstrates that such actions 
were part of the development undertaken by the RO in 
connection with the initial October 1989 application for 
service connection for "right" knee disability and 
unrelated to any claim for service connection for "left" 
knee disability.  Even the veteran's comments made in his 
June 1990 submission regarding knee "problems" beginning in 
service were, when considered in the context of the then-
pending claim of service connection for right knee 
disability, insufficient to constitute an application for 
service connection for left knee disability.  

The veteran's receipt of VA medical assistance within one 
year after discharge from service is not a formal claim for 
VA compensation under 38 C.F.R. § 3.151(a), as such 
occurrence is not representative of a specific claim in the 
form prescribed by the Secretary, nor is it an informal claim 
under 38 C.F.R. § 3.155 or tantamount thereto, in the absence 
of any demonstrated intent on behalf of the veteran to apply 
for VA compensation; specifically, a grant of service 
connection for patellofemoral syndrome of the left knee.  His 
request for or receipt of medical care as well as VA 
examination neither reflects an intent to obtain VA 
compensation or an identification of the benefit sought.  As 
no informal claim was received, VA was under no obligation to 
forward to the veteran an application form for execution per 
38 C.F.R. § 3.155(a).

No claim for entitlement to service connection for 
patellofemoral syndrome of the left knee is shown by the 
record to have been received by the RO earlier than 
September 7, 1999, and any reliance by the veteran on 38 
C.F.R. § 3.157(b) in an effort to require that VA accept 
medical treatment records within a year of discharge of 
service as an informal claim is misplaced.  The regulation 
provides that, when a claim for VA compensation is allowed, 
or, alternatively, is denied as not being compensable, then 
and only then may the record of VA medical treatment be found 
to signify entry of a claim for increase or to reopen, 
neither of which is applicable in the case at hand. 

The RO granted service connection for patellofemoral syndrome 
of the left knee based on the veteran's complaints of 
bilateral knee pain in service, and private treatment records 
reflecting complaints of bilateral knee pain as early as July 
1991 with a history of pain since an injury in service.  
Given these facts, the veteran argues that the evidence is 
dispositive of the effective date issue herein presented, 
noting that because he had been service-connected for the 
"right" knee, he should also be compensated for the "left" 
knee from the time of his discharge from service.  Such 
argument ignores one crucial element of the system designed 
by Congress for the administration of VA compensation 
benefits; namely, that a claim must be filed for a grant of 
entitlement and the payment of monetary benefits.  See 38 
U.S.C.A. § 5101(a) (West 1991).  In this instance, the 
veteran fails to account for the fact that a claim for the 
benefit sought was not submitted until September 7, 1999, 
well beyond the one-year period from the date of separation 
from service.  The Board is sympathetic to the veteran's 
contentions that his service officer instructed him to wait 
until VA adjudicated his right knee claim before he filed a 
claim for service connection for left knee disability; 
however, the Board is bound to the rules and regulations as 
discussed in this decision.  The Board notes that, had a 
claim for service connection for patellofemoral syndrome of 
the left knee been filed within that one year time frame, 
only then would an effective date on the day following his 
service discharge be possible.  See 38 C.F.R. § 3.400(b)(2).

In sum, by operation of 38 C.F.R. § 3.400(b)(2), the earliest 
effective date assignable based on a claim for direct service 
connection is the later of the date of receipt of the claim 
or the date entitlement arose.  Here, the latter of two is 
the date on which the veteran initially filed a claim for 
service connection patellofemoral syndrome of the left knee, 
September 7, 1999.  The Board, therefore, is unable to assign 
an effective date earlier than September 7, 1999, for 
entitlement to service connection for patellofemoral syndrome 
of the left knee.  Accordingly, the appeal must be denied.

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  The Board has also considered 
the final regulations that VA issued to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  A discussion of the 
pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by a statement of the case issued in December 2001, 
which informed him of the applicable law and regulations.  
Specifically, the RO notified the veteran of the development 
of his claims, the type of evidence needed to prove his 
claims, and of which evidence, if any, would be obtained by 
the veteran, and which evidence, if any, would be retrieved by 
VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  This document 
also shows that VA has provided the veteran with a recitation 
of the pertinent statutes and regulations, and discussion of 
the application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  This is so because 
the effective date issue turns on the record as it was 
constituted during the time period in question, not upon 
newly prepared evidence as might typically be sought in a 
claim for a higher rating.  After a review of the evidence, 
the Board is not aware of any such evidence and concludes 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  

Therefore, under the circumstances of this case, the Board 
concludes that a remand for further action under the VCAA 
will serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Consequently, further development of this claim 
and further expending of VA's resources are not warranted.  




								(Continued on next 
page)

ORDER

Entitlement to an effective date earlier than 
September 7, 1999, for the grant of service connection and 
award of disability compensation for patellofemoral syndrome 
of the left knee is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

